Citation Nr: 0305194	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision in which 
the RO continued its prior May 1997 denial of the veteran's 
claim of service connection for PTSD.  The veteran filed a 
notice of disagreement in May 2001 and a statement of the 
case (SOC) was issued in March 2002.  The veteran submitted a 
substantive appeal in July 2002, with no hearing requested.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  In a May 1997 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  Although 
notified of this decision, the veteran did not appeal.

3.  Evidence received since the May 1997 rating decision 
includes evidence that is not cumulative or duplicative and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for PTSD.




CONCLUSIONS OF LAW

1.  The May 1997 rating decision denying the veteran's claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been submitted and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.  This is 
especially so in view of the favorable disposition of the 
veteran's application to reopen his claim for service 
connection for PTSD.

The veteran's claim for service connection for PTSD has 
previously been denied.  A rating decision of May 1997 denied 
entitlement to service connection for a neuropsychiatric 
disorder.  The veteran was notified of this denial, and of 
his appellate rights; however, he did not appeal that 
determination.  This appeal arises from an April 2001 
decision that declined to reopen the previously denied claim.  
Hence, the laws and regulations governing finality and 
reopening of previously disallowed claims is pertinent to the 
appeal.  

Because the veteran did not appeal the May 1997 RO decision 
(the most recent denial prior to the claim on appeal), that 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(a).  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Hence, the Board 
will apply the version of section 3.156(a) in effect at the 
time of the April 2001 RO denial (culminating in the current 
appeal); that version appears in the 2001 edition of Title 38 
of the Code of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record at the time of the May 1997 rating 
decision included the veteran's service medical records, and 
post service medical records to include a VA psychiatric 
examination conducted in February 1997.  This evidence 
reflects the medical conclusion that the veteran's condition 
did not meet the criteria for a diagnosis of PTSD under the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, or any 
other acquired psychiatric disorder.  

The evidence associated with the claims file since the May 
1997 rating decision includes a letter provided by the 
veteran's VA treating psychiatrist.  In an August 2002 
letter, the VA psychiatrist opined that the veteran indeed 
met the criteria for a diagnosis of PTSD.  The VA 
psychiatrist detailed his findings relevant to the C-
criterion under DSM-IV for PTSD, largely in response to a 
contrary determination by a September 2000 VA psychiatric 
board.  The VA psychiatrist's suggestion of a possible 
current PTSD psychiatric disability meeting the criteria of 
DSM-IV is quite material to the veteran's claim to reopen 
since evidence of a current diagnosis of PTSD is a necessary 
criterion for service connection purposes.  See 38 C.F.R. § 
3.304(f) (2002).  The Board deems this new evidence to be so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claim.  As new 
and material evidence has been submitted, the criteria for 
reopening the claim for service connection for PTSD have been 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been presented to reopen the 
claim for service connection for PTSD, to this extent, the 
appeal is granted.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

